Citation Nr: 0109847	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left shoulder, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right thigh, currently evaluated 
as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran, who is the appellant in this claim, served on 
active duty from September 1942 to December 1945.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 1998, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  

2.  Recent medical evidence reflects that the veteran 
demonstrates limitation of shoulder motion to 75 degrees of 
abduction and to 70 degrees of flexion.  There is no pain on 
motion.  There is evidence of current muscle atrophy in the 
left upper extremity.  

3.  The veteran has a tender scar over the left shoulder that 
is partially adherent.

4.  The veteran's right thigh disability is manifested by 
complaints of numbness on the back of the thigh.  The 
veteran's initial shell fragment wound to the right thigh was 
a superficial, penetrating wound, which healed well and is 
not presently manifested by any weakness, fatigue, or other 
functional impairment in the thigh.  



CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
residuals of a shell fragment wound to the left shoulder have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.951, 4.56, 4.71a  4.73 Diagnostic 
Codes 5301, 5302 (2000).

2.   The criteria for a 10 percent disability rating for a 
superficial tender scar on the left shoulder have been met.  
38 U.S.C.A. § 1155 (West 1991) Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

3.  The criteria for an evaluation in excess of 10 percent 
for the appellant's service-connected residuals of a shell 
fragment wound, right thigh, have not been met. 38 U.S.C.A. § 
1155 (West 1991) Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.56, 
4.73, Diagnostic Code 5315 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  Service medical 
records were obtained and associated with the claims folder, 
and the National Personnel Records Center has indicated that 
all available records have been forwarded.  VA examinations 
were conducted, and copies of the reports associated with the 
file.  Repeated attempts were made to secure Social Security 
Administration (SSA) records, and the RO was informed by SSA 
in December 1999 that there were no medical records available 
regarding the veteran.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  In evaluating the severity of a 
particular disability, it is essential to consider its 
history. 38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

This claim was filed in November 1994, and in the course of 
this appeal, substantive changes were made to the schedular 
criteria for evaluating muscle injuries. See 62 Fed. Reg. 
30235 (1997).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Prior to the revision, the regulations in effect provided 
that, in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves). "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged." Entitlement to a rating of severe 
grade is established when there is a history of "compound 
comminuted fracture and definite muscle or tendon damage from 
the missile." However, the regulations recognize that there 
are locations, as in the wrist or over the tibia, where 
muscle damage might be minimal or damage to tendons might be 
repaired by suture; in such cases, the requirements for a 
severe rating are not necessarily met. 38 C.F.R. § 4.72 
(1997).

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection, or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments. Residuals are considered 
moderate if the wound is through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection. In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use. Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests. 38 C.F.R. 
§ 4.56(b) (1997).

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization. Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered. 
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss. 38 
C.F.R. § 4.56(c) (1997).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions. For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged. An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 38 
C.F.R. § 4.56(a), (b) (2000).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement. Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments. Moderate disability 
of a muscle anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection. A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use. Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue. 38 C.F.R. § 
4.56(c), (d) (2000).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement. 
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups. Objective findings should also include indications on 
deep palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side. 
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment. 38 C.F.R. 
§ 4.56(d) (2000).

As revised effective in July 3, 1997, 38 C.F.R. § 4.56 
provides that an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, or the evidence establishes that the muscle 
damage is minimal. A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement. 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.

Residuals, shell fragment wound, of the left shoulder (muscle 
groups I and II) currently are evaluated as 30 percent 
disabling under diagnostic codes 5301 and 5302.  Under both 
the old and new criteria, in the case of a nondominant 
extremity, injuries to Muscle Group I warrant a 
noncompensable evaluation if slight, a 10 percent evaluation, 
if moderate, a 20 percent evaluation if moderately severe, 
and a 30 percent evaluation if severe.  38 C.F.R. § 4.72, 
Diagnostic Code 5301. Injuries to Muscle Group II warrant a 
noncompensable evaluation if slight, a 20 percent evaluation 
if moderate, a 20 percent evaluation if moderately severe, 
and a 30 percent evaluation if severe. 38 C.F.R. § 4.72, 
Diagnostic Code 5302 (2000) and (1997).

The veteran's service connected gunshot wound of the right 
thigh is rated as 10 percent disabling under diagnostic code 
5315 which contemplates injuries to muscle group XV. The 
function of muscle group XV is adduction of the hip, flexion 
of the hip, and flexion of the knee.  The muscles in this 
group are the mesial thigh group which includes: (1) adductor 
longus; (2) adductor brevis; (3) adductor magnus; (4) 
gracilis. A slight disability warrants a noncompensable (0%) 
disability rating. A 10 percent disability rating 
contemplates a moderate muscle injury.  A 20 percent rating 
contemplates a moderately severe muscle injury. A 30 percent 
rating, the highest rating assignable under this code, 
contemplates a severe muscle injury. 38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2000).  

For rating purposes, the VA recognizes four grades of 
severity of disabilities due to muscle injuries: slight, 
moderate, moderately severe and severe. 38 C.F.R. § 4.73. 
Governing regulation provides that muscle disabilities will 
be evaluated under the following guidelines: (a) An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56.

I.  Left Shoulder

In evaluating the claim for entitlement to an increased 
disability evaluation for service-connected residuals of a 
shell fragment wound to the left shoulder, a comprehensive 
analysis of the current residuals of such injuries entails 
reviewing the initial injury.  

In the case at hand, the veteran incurred a shell fragment 
wound to his left shoulder in combat in December 1944.  The 
record shows that the veteran was struck in the shoulder by a 
German machine gun bullet.  He received initial treatment ten 
minutes after the injury, and was evacuated for further 
treatment.  The wound was described as penetrating.  
Antibiotics were prescribed and the wound was debrided.  A 
plaster cast was applied.  The veteran was noted to have a 
compound comminuted fracture of the left scapula secondary to 
the wound as well as foreign bodies beneath the scapula.  It 
was noted that there was osteomyelitis, suppurative and 
severe, of the left shoulder, which was healed.  The records 
also indicate a deformity of the girdle of the left shoulder 
secondary to the fracture.  He subsequently had the cast 
removed and a secondary closure was performed.  Physical 
therapy was initiated.  On examination in May 1945, it was 
noted that the veteran had almost complete range of motion in 
the left shoulder, with very little pain. It was noted that 
there were many foreign bodies still in the tissues and 1/2 
of a rifle bullet still in the tissue.  It was indicated that 
he had complete range of motion without pain.  

In February 1946, service connection was granted for a gun 
shot wound to the left shoulder with fracture, and a 20 
percent evaluation was assigned.  

On VA examination in March 1949, the veteran complained of 
left shoulder numbness with pain.  Examination showed the 
left shoulder scar to be slightly tender and adherent.  It 
was noted that the veteran had complete range of motion of 
the left shoulder with pain on extreme motion in abduction 
and on forward motion of the left arm.  Gripping power was 
good and there was no swelling or crepitation.  X-rays showed 
multiple metallic foreign bodies.  The finding was, 
arthritis, traumatic, left shoulder with old gunshot wound of 
the scapula.  

In March 1949, the RO increased the veteran's evaluation to 
30 percent disabling, and a 10 percent evaluation was 
assigned for arthritis.  

In September 1957, the veteran was treated for an infection 
of the left shoulder area at a VA facility.  In a February 
1958 rating action, the RO amended the prior rating decision 
and recharacterized the veteran's disability to include 
arthritis, rated as 30 percent disabling.  In December 1959, 
he was treated at a VA facility for an abscess formation in 
the shrapnel wound.  In April 1963, he was treated for left 
shoulder pain.  Inflammation was noted and the wound was 
incised and drained.  He was again treated in November 1963 
for pain, and the wound was incised and drained.  
The report of a VA examination in August 1982 showed left 
shoulder flexion to 160 degrees with abduction to 180 degrees 
and internal and external rotation to 90 degrees each.  There 
was 1/4-inch atrophy of the left arm when compared with the 
right.  The scar was noted to be adherent and depressed.  The 
finding was scar, gunshot wound, left shoulder and back.  

The veteran underwent a VA bones examination in March 1995.  
He reported his history of a gunshot wound to the left 
shoulder during service.  He stated that he had restricted 
range of motion of the left shoulder and decreased grip 
strength of the left hand,.  The veteran reported having left 
shoulder pain daily.  On neurological examination, it was 
noted that the grip strength was good with a slight decrease 
in the left grip.  There was no swelling.  There was a wound 
defect over the left scapula and an inversion deformity over 
the scar.  Flexion was to 122 degrees; abduction was to 94 
degrees with discomfort noted.  External rotation was to 82 
degrees and internal rotation was to 80 degrees with 
discomfort.  The diagnosis was, chronic left shoulder 
arthroalgias secondary to previous gunshot wound with 
resultant residual fragments, status post debridement with 
partial removal of foreign bodies, recurrent wound infections 
six years post injury, probably secondary to residual foreign 
bodies, possibly gangrene treated by local wound care and 
antibiotics times two, chronic residual arthralgias and 
restrictive range of motion with decreased grip strength 
since 1994, etiology unknown.  The veteran was again examined 
that same month and it was noted that the veteran had 
problems elevating and moving the shoulder.  It was noted 
that the veteran had decreased range of motion in all ranges 
of motion and that there was no swelling, angulation, false 
motion or shortening.  It was noted that there was a skin 
deformity as reported on previous examination.  The finding 
was, osteomyelitis, in the area of the old shrapnel wound.  

On VA muscles examination in March 1995, the veteran 
complained of pain on motion of the left arm.  Forward 
elevation of the left arm was to 90 degrees.  The scar was 
noted to be sensitive with adhesions.  There was no damage to 
tendons.  There was shortening of the shoulders with no 
apparent damage to bones, joints or nerves.  It was noted 
that there was no muscle herniation but there was a large 
gaping wound.  The examiner diagnosed shrapnel wound to the 
left shoulder and noted that there was loss of motion of the 
shoulder.  

The veteran was examined by VA in November 1997.  He stated 
that he was not taking any medication or undergoing any 
physical therapy.  He complained of occasional pain and 
weakness with decreased range of motion of the left shoulder.  
The examiner noted decreased range of motion of the shoulder 
in abduction with forward flexion around 170 degrees.  The 
veteran complained of occasional numbness in the upper left 
extremity.  X-rays of the left shoulder showed multiple 
foreign body fragments.  The finding was, chronic left 
shoulder arthralgia secondary to gunshot wound with residual 
shrapnel and decreased range of motion. 

The veteran was examined by VA in August 2000.  He complained 
of weakness of the left shoulder and arm and that he could 
not carry anything heavy.  It was noted that there was some 
limitation of motion. However, the hand function was noted to 
be satisfactory and grip strength was good.  Examination of 
the left shoulder revealed that the contour was normal 
without any deformity or swelling.  There was some atrophy of 
the deltoid, and a five-inch long scar running vertically 
along the lateral border of the scapula.  The scar was 
described as pale looking with adhesion only at one point 
with deeper structures.  There was local tenderness present, 
and the examiner stated that the rest of the scar seemed to 
be free of any adhesions and it was also not tender.  Range 
of motion of the shoulder actively, was as follows: abduction 
75 degrees, forward flexion 70 degrees, external rotation 45 
degrees and internal rotation 80 degrees.  There was no 
complaint of pain during the motion.  Passively motion was as 
follows: abduction 90 degrees, forward flexion 80 degrees, 
external rotation 45 degrees and internal rotation 80 
degrees.  Power against resistance was moderate without any 
pain.  It was reported that the upper limbs were negative for 
any neurological deficiency and the grip strength was good.

Diagnostic studies included X-rays of the left shoulder and 
scapula, and these X-rays revealed that there were multiple 
metallic fragments in the soft tissues near the axillary area 
without any indication of bony involvement.  The diagnosis 
was, history of gunshot injury, left shoulder with residuals 
of scar and multiple metal fragments of the shoulder.  The 
examiner noted that he had reviewed the claims file, and 
opined that the scar or injury near the back of the left 
shoulder involved the muscle group II.  It was stated that 
the current severity of the disability due to shrapnel injury 
was minimal.  It was reported that there was no gross 
limitation of motion of the shoulder, and no limitation of 
the strength of the shoulder movement.  
On VA neurological examination in August 2000, the veteran 
complained of weakness in his left arm and weakness of his 
left-hand grip.  It was noted that he is right handed.  The 
examiner stated that the veteran was able to do all 
activities of daily living and manage using the bathroom and 
bathing. The veteran was reported to be able to pick up 50 
pounds with us left hand.  He stated that he could pick up a 
100-150 pounds with his right hand. He complained of numbness 
in his left arm.
 The examiner stated that in the left upper extremity, there 
was mild atrophy of the left deltoid and biceps and there was 
a 20%-30% weakness of these muscle groups.  It was reported 
that the remaining motor groups in the left hand including 
hand grip were normal:  Sensory examination revealed 
decreased sensation in the C5 and C6 segmental dermatomes of 
the left upper extremity.  The diagnosis was, brachial plexus 
injury, C5-C6, left.; use of the left upper extremity is 
partially impaired by muscle loss.  In an August 2000 
addendum, it was noted that an EMG of left upper extremity 
was normal.

In a September 2000 memorandum, a VA physician stated that he 
had reviewed the records and it was his opinion that the 
1957and 1959 admissions and treatment for shoulder complaints 
were due to abscess formation from the soft tissue foreign 
bodies, namely the metal fragments.  It was reported that 
while the report of December 1963 mentioned osteomyelitis, 
the examiner did not believe that there was any evidence of 
bone involvement.  

In analyzing the type and level of impairment contemplated 
under 38 C.F.R. § 4.56, the Board notes that findings in the 
most recent examination reports show limitation of motion of 
the shoulder and evidence of muscle atrophy in the left upper 
extremity. The veteran has complaints of pain and weakness.  
The most recent VA examiner has stated that the current 
severity of the veteran's disability due to shrapnel injury 
was minimal.  It was pointed out that there was no gross 
limitation of motion and no limitation of strength of the 
shoulder movement.  While neurological examination showed 
some decreased weakness of the deltoid and biceps of the left 
arm, hand grip was normal.  An EMG was normal.  At most, 
there is no more than severe muscle damage that would 
contemplate some limitation of motion.  See 38 C.F.R. §§ 
4.56, 4.73, Diagnostic Codes 5302, 5303.

The Board has considered the application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in its decision. Taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, it is the conclusion of 
the Board that the currently assigned 30 percent evaluation 
adequately compensates the appellant for the degree of 
impairment shown by the residuals of a left shoulder 
disorder.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO determined that referral for consideration of an 
extraschedular evaluation was not warranted.  The Board finds 
that an extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected left 
shoulder disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization, as to render the 
regular schedular standards impractical. 38 C.F.R. § 
3.321(b)(1). He has not been recently hospitalized for that 
disability; and his left shoulder residual dysfunction has 
not been shown to interfere with employment.  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

The Board acknowledges the veteran's complaints of pain and 
weakness in the areas of the gunshot wounds.  Nonetheless, 
clinical findings do not substantiate impairment beyond that 
encompassed within the current 30 percent rating. For 
example, during the most recent VA examination in 2000, the 
examiner noted evidence of limitation of motion.  However, an 
increased evaluation based on limitation would not apply 
since the highest evaluation available is 30 percent based on 
current motion findings.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5201 (2000).  There is no showing of impairment of the 
humerus (fibrous union, non-union of loss of head) or 
ankylosis which would support an increased evaluation.  38 
C.F.R. § 4.71 Codes 5200, 5202 (2000).  

The 30 percent disability rating has been in effect since 
March 1949.   Under governing regulation, a disability which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud. 38 C.F.R. § 3.951. The 30 percent rating is 
thus preserved at that level.

The Board must also consider whether a separate disability 
rating for nerve damage resulting from the gunshot wound is 
warranted.  Based upon a thorough review of the claims file, 
the Board can only conclude that a separate rating for nerve 
damage resulting from the gunshot wound in service is not 
warranted.  It is noted that the recent EMG of the left upper 
extremity was normal.

Osteomyelitis is afforded a 10 percent evaluation if 
inactive, following repeated episodes, without evidence of 
active infection in past five years; and a 20 percent 
evaluation with discharging sinus or other evidence of active 
infection within the past five years. 38 C.F.R. § 4.71a, 
Diagnostic Code 5000 (2000).  In this case, while the veteran 
has been treated in the past for infection of the wound area, 
there is no evidence of infection in the past five years.  In 
addition, a VA examiner has opined that there has not been 
any instance of bone involvement (osteomyelitis).  

The RO has not assigned a separate disability rating for 
scaring from the left shoulder gunshot wound or the 
subsequent surgeries. Under the rating schedule, a 
compensable rating may be assigned for scars that are 
superficial, poorly nourished, with repeated ulceration 
(Diagnostic Code 7803); scars that are superficial, tender 
and painful on objective demonstration (Diagnostic Code 
7804); or scars that limit the function of the part affected 
(Diagnostic Code 7805). 38 C.F.R. § 4.118.  The August 2000 
VA examination report reveals the presence of a pale five-
inch long scar running vertically along the lateral border of 
the scapula.  The scar was described as pale looking with 
adhesion at one point with deeper structures and local 
tenderness. In this case, based upon the VA examiner's 
description of the scars in conjunction with the veteran's 
assertions over the years regarding tenderness in the 
shoulder, the Board is of the opinion that a 10 percent 
disability rating for tender scars is warranted under the 
provisions of Diagnostic Code 7804. Thus, the evidence 
supports a grant of a separate disability rating for 
superficial tender scars on the left shoulder.  A rating 
beyond 10 percent is not for consideration absent a showing 
of exceptional or unusual disability picture for which the 
schedular evaluation is inadequate.  This is not shown in 
this instance.  

II.  Right Thigh

Service medical records show that the veteran received a 
moderate perforating wound to the right thigh in December 
1944 without foreign bodies.  In February 1946, service 
connection was granted for a perforating wound of the right 
thigh, and a 10 percent evaluation was assigned.  

On VA examination in March 1949, the veteran reported having 
a scar on the posterior surface of the right thigh that ached 
in inclement weather.  Examination showed a right thigh scar 
that was tender and slightly adherent.  There was no 
crepitation, swelling, pain on motion or limitation of motion 
of the right hip or right knee.  The diagnosis was, gunshot 
wound with scar, right thigh.  

The veteran was treated at a VA facility in 1957, and it was 
noted that there was a well healed scar on the right 
posterior spine with no loss of function of the right lower 
extremity.  On VA examination in August 1982, a non tender 
slightly depressed scar of the right thigh was noted.  It was 
stated that the veteran had a normal gait.  The finding was 
scar, gun shot wound, right thigh.  

In March 1995, the veteran was examined by VA.  He complained 
of occasional numbness of the right posterior thigh after 
sitting in a chair over fifteen minutes.  A scar deformity 
was noted over the right posterior thigh that was nontender.  
The finding was, history of fragmentary wounds, right 
posterior thigh secondary to previous gunshot wound with 
resultant local debridement with residual scarring, 
nontender, occasional paresthesias, right posterior thigh if 
sitting over 15 minutes.  

On VA examination in November 1997, the veteran reported 
having problems with ambulation due to the right femur 
gunshot wound.  A scar was noted on the right posterior thigh 
that was well healed.  The examiner noted that there was no 
tissue loss, and there was good muscle tone and strength in 
the right hip. 

The veteran was examined by VA in August 2000.  He complained 
of numbness on the back of the right thigh, but no difficulty 
in walking.  He could mow the lawn and tend to fishing, and 
hunting.  Right thigh examination revealed a two inch long 
pale looking scar, linear in configuration.  This was located 
near the back of the mid-thigh.  It was reported to be skin 
deep without any adhesions and there was no tenderness or 
neurovascular involvement.  The right knee had full range of 
motion.
The diagnosis was, superficial scar, right thigh.  The 
examiner stated that so far as the scar on the right thigh 
was concerned, no muscle groups were involved because it 
appeared that this is superficial and only skin deep.  The 
examiner stated that there was no gross limitation of motion 
of the knee joints.    

On VA neurological examination in August 2000, Strength tone 
coordination in lower extremities was reported to be normal.  
The diagnosis was, no neurological abnormalities in either 
lower extremity.  

The 10 percent disability rating has been in effect since 
February 1946.   Under governing regulation, a disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud. 38 C.F.R. § 3.951.  The 10 percent 
rating is thus preserved at that level.  

Having carefully considered all of the pertinent medical and 
lay evidence, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an increased 
disability rating.

The appellant's service medical records reveal that the 
appellant sustained moderate disability of the thigh muscle 
when he was initially wounded in service. 
The appellant's subjective reports, as well as the clinical 
evidence of record, do not reflect that the appellant has had 
any worsening of his right thigh injury beyond that initially 
reported after he was treated during service.  As noted, on 
recent examination, the veteran had no tissue loss, and had 
good muscle tone and strength in the right hip.  He has been 
noted to have full range of motion of the right knee.  The 
scar from the wound was noted, and it was assessed as being 
non-tender, without adhesions and with no neurovascular 
involvement.  

Under these circumstances, the appellant's right thigh wound 
is clearly minimal in nature. The wound has not resulted in 
any of the "cardinal signs and symptoms" for consideration in 
the provisions of 38 C.F.R. § 4.56(c), supra. Because the 
appellant's initial thigh injury resulted in no documented 
functional impairment, and the medical treatment records are 
virtually negative for any complaints or treatment related to 
this injury, the Board finds that his thigh injury is 
currently most appropriately described as not more than a 
"moderate" disability under 38 C.F.R. § 4.56, which would 
warrant assignment of a 10 percent rating under the 
applicable diagnostic code.

For the reasons and bases expressed above, the Board 
concludes that the evidence is against the appellant's claim. 
An increased rating for the residuals of a gunshot wound to 
the right thigh is therefore denied.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER


An increased evaluation for residuals of a shell fragment 
wound to the left shoulder is denied.  

A disability rating of 10 percent for a left shoulder scar is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

An increased evaluation for residuals of a shell fragment 
wound to the right thigh is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

